Case 0:12-cr-60016-KMW Document 234 Entered on FLSD Docket 01/20/2021 Page 1 of 5

                                                FILED By P G       l).c.

                                                     JAd 1S 2222
                                                     St
                                                     c
                                                      ,D
                                                       k.
                                                        kO
                                                         tF
                                                          t
                                                          lFL
                                                            lA
                                                             '
                                                             l
                                                             .-
                                                              ct
                                                              Mi
                                                               A
                                                               jk
                    A P P E A L N o . 1 :12 -C R -60 016 -K M W

           IN T H E U N lT E D S T A T E S C O U R T O F A P P E A L S
                    F O R T H E E L E V E N T H C IR C U IT

                                JA M ES PR lC E,
                             P lain tiff-A p p el1a n t,
                                           V.
                     U N lT E D S T A T E S O F A M E R IC A ,
                            A p p e l1e e -D e fe n d an t.

                                 A N A PPEA L
       F R O M T H E U N lT E D S T A T E S D lS T R IC T C O U R T F O R
              T H E S O U T H E R N D lS T R lC T O F F L O R lD A

                    D E F E N D A N T 'S S T A T U S R E P O R T




                                Jam es Price
                                A ppellan t-D efen dant
                                U SM N o.98922004
                                Federal C orrectional Institu tion
                                P.O . B ox 779800
                                M iam i, Florida 33177-9800
                                T e1.:305-259-2268
                                Fax.:305-259-2383
                                Em ail.:Pricelam esE@outlook.com
Case 0:12-cr-60016-KMW Document 234 Entered on FLSD Docket 01/20/2021 Page 2 of 5




                                                                                 r !'7
                        U N IT E D ST A T E S D IST R IC T C O U R T
                        S O U T H E R N D IS T R IC T O F F L O R ID A

                            C ase N o: 1:12-C R -60016-K M W



  U N IT E D ST A T E S O F A M E R IC A ,
         Plaintl
               ff



  JA M E S P R lC E ,
        Defendant.



                          D E FEN D A N T 'S ST A T U S R E PO R T


                    Priee N EV E R refuse any treatm ent offered by the B O P.



              A L L of M r. Price's heart and b1ood pressure m edication. is and

  has been,strictly in the possession of the B O P.A L L of M 1' Price's 14eart and
                                                                         .




  blood m edication is adm inistered and supervised by t14e B O P            .




              B O P m edication records show that M r. Price 14as a one hundred

  percent(100% )com pliance foral1prescribed m edications.
Case 0:12-cr-60016-KMW Document 234 Entered on FLSD Docket 01/20/2021 Page 3 of 5




               O n January      2020, 1he saln e day' the U nited States

  M em orandum in O ppositio14, M r.                                         L arkin

  C om m unity H ospital for 14eart surgery .




  Price's pendiIAg heartsurgery and deliberately'w ithheld t13is inform ation from

  the court.



               M r.P1-i(2e is currently reeove1-ing fro1% the first of tw o (2) heart

  surgery. D octors surgically rem oved an abnorm al post-c O V lD -l9 grow th

  from M r.Price's heart.




  from atrial fibri11ation as w e1l as T 1A . T IA    a post-C O V lD -l9 conditio11

  w here the body produces m icro blood clots that pass into the brain,heart,and

  lungs and m ay cause strokes,heartattacks, and other eognitive disorders.



               T here is no know n cure for T lA .
Case 0:12-cr-60016-KMW Document 234 Entered on FLSD Docket 01/20/2021 Page 4 of 5




             M r.Price is ctlrrently schedu1ed fo1-a second heartsurgery to place

  a com puterized m onitori1'
                            1g im pla14t o11 his heart  .




             M r.Priee is cur1-ently iIA quarantine despite having tested negative

  after his second C O V lD -19 i14fection dtle to thc B O P concern thathe 1
                                                                            33ay

  contract C O V lD -l9 for a thi1-d ti1% e in less than a yea1' am id the ongoi14g

  outbreak at FC I-M IA .



             D ue to the quarantine restrietio14s M r.Price is unable to file a m ore

  detailed reply to the eourt attlnis tim e
                                          .




  D ated .
         1anuary l8,2020

                                              R es1.
                                                   3ectfu1ly subm ittede

                                              Ja eS               bygli
                                                                  Di  tallysigned
                                                                      am es price
                                                   .

                                              Prlce               D1
                                                                  qa:te:202:.01.18
                                                                     4q:o9 -os,oo'
                                           /s Jam es P rice
                                           t SM N o .9 8922()O4
                                           Plaintiff
                                           Fede1-al C orrectio14a1 l1-1stitution
                                           17.O .B ox 779800
                                           M ian4i171oritla 33 177-9800
                                          '1-el.: 305-259-2268
                                           Fax .:305-259-2383
                                           E1'nail:PriceJal'rleEl
                                                                y
                                                                iiout1ook.com
                                                                   -
      N                c     =
                             *
      *                *
    Case
      c 0:12-cr-60016-KMW
              = >      œ
                       2  Document
                             =     234 Entered on FLSD Docket 01/20/2021 Page 5 of 5                                                                                 1.1%
    @    A                 *                               *
                                                           œ                                                                                                         x  >,'*
                                                                                                                                                                           &   .
    <k œ* @
    .
          .k               >
                                                   1W 2
                                                                                                                                                                     11
     >S <      .& =>       *
    co : m>                1              Y aw 2*                                                                                                                     f &
       S o
     x + =
               k- **       *
                                       % @* :
                                       <
                                       = .=< m
                                             >2
                                                                                                                                                                      X)*H
                                                                                                                                                                      Q
                                                                                                                                                                       > >u-
                           Q           eac '
    = > -      t -
                 œ         o           =<M>
                                                                                                                                                                      c
                                                                                                                                                                      c
               * =         =                                                                                                                                          r- -q7
    X X m      *- r
               =           Q           m m m m                                                                                                                        rc
                                                                                                                                                                       u =
                                                                                                                                                                         u-
    = & =         >        &           = = = =                                                                                                                        = c
    *                                                                                                                                                                 * a.
    *                                                                                                                                                                 œ =
               Y                                                                                                                                                      u- *al
                                                                                                                                                                      &
    >
    <                          '                                                                                                                                       E .c
                                                                                                                                                                          t
                                                                                                                                                                          -

    œ                                                                                                                                                                  <&
                                                                                                                                                                       O
    =
    c
                                                   ;.rglrkk.            -                                                                                              r
    R
    o
    o
                                               /Gp
                                                 k
                                                 '
                                                 :
                                                 A
                                                 RDk
                                                   Er
                                                    Njy
                                                      lg
                                                      rgl
                                                       jcjl'
                                                         i r
                                                           -c:
                                                           g         yy
                                                                                   ssl
                                                                                 y jjs,,-xsas                    0''L
                                                                                                                    /rsrlr/).z'oF '/   .   s aaaj
                                                                                                                                                                       &
                                                                                                                                                                       >.
                                                                                                                                                                       %
                                                                                                                                                                       >
    œ
                                               jF sHlp UNIT:O syAyrs aj
                                               .
                                                                                                                                                        /              <

    =
    =
                                               ; T0;souyyoqNajsyqjcy   synlcy                                                                           j
                                                                                                                                                        i
.   V
    .
    k                                      /
                                           !                    4agv yIAyI.vv cy                                                                        j
                                                                                                                                                        ,
    œ
    =                                      )                                                                                                            !
    <                                      ?                                                                                                         /
    o                                      y .                                                   .                                                   '
                                                            v
    œ
    c.                                     !.
                                           8
                                           f
                                           ' %j:j/
                                                 .-
                                                  :s-:
                                                     y gl Jgj gogryjj
                                                           .v


                                            jj)-oo-.?j            ,
    2
    q)
    >                                      '
    c                                              .

    12
                                       f fv
                                          .,,
                                           ,
                                            t....
                                                t
                                                -
                                                ,
                                                .w
                                                 >$
                                                 .- /I/
                                                   .
                                                      !
                                                      I///
                                                         !!!
                                                           /!///
                                                               I!jI/!
                                                                  .
                                                                    /
                                                                    j                                                                            ,
                                                                                                                                                    ,


                                       'd?!Eyr;ptpJy
                                       f rnx                          #
                                       /
                                       y    c.lsc #, pz aaa vx,
                                                                 11 â
                                                                a, ,a,, ra,,

                                                                                                     .                                           J




                                   ! s,uu:Nu
                                   /        ,...
                                   l
                               1
                               /
                               i
                               1
                               .
                               !.
                               3
               .-..            t lIrj;,r;
                               J
                                                                                                                                                             <
               >   .           ?                                                                               '                                             X
               us y
                  y.
                  w                                                                                      yy, jy,,,,, yyg ,y, ,,pya yyyyya,                   &
                1 e                        6W-> >œ>#. o gu.wNrm e e aw
                                                       ao                                                                                                    fo
               N u.
                           as u .. > ..< > e*-.
                                             awo o swaox p.   . uayo yo                                                                      .
               %      X    .                  .-.
                                                .-..      '- -'
                                                              w'.M*w-weœex-                                  - mtusxyxsms
                                                                                                                        symyam m                             E
               rhI- œ      = = h -                         - -'                                                   zkxcwe mstsasuaw --.
                                                                                                                                     ,,.                     o
               & c         o
                           w =
                             o =q?==                       o
                                                           = .G- o
                                                                 -          '
                                                                            .G
                                                                             P' -
                                                                                >. .o =                  .                     a m oz,
                o      =
                       2.g *o-'>                           - = o
                                                                        .aœ =          ..- o                                       .                         =
                *      o= .' *                               o: w=           =
                                                                             a           oo                                                                  m
                -I    mmo
                        >.Buq?Eœ >                          x= w= +*      <= m          zc) G
                                  >.                                         =              s                                                                c
               w       w& a:=                                œ =o ;
                                                             G             :œ            *o
                                                                                         g                                                                   *I::
                       oE .H x =                                   2       q?=             sa                                                                 c.
               @*     .
                      w-.$ = .g a                            =
                                                             w* o .w     a=.sy         :1  a
                x     >.*.a .s =
                        =                                  =o      m                     =
                                                                                         w.m                                                                 =
               = o     2   U a =o
                        ql-e = =
                                                             w  x
                                                               ++
                                                             oœ w
                                                                   d       .
                                                                           >
                                                                           =o
                                                                             <         : .5
                                                                                       '- rl
                                                                                                                                                             o
               =I =.
                   o    >
                        = o .. o
                               uE                          w
                                                           z. u
                                                             .
                                                             -  s        ua;*          .0qlm2!                                                           *   =
                                                                                                                                                             E
               w
               - =w   uz; '.o.-v
                               q,
                                ?:                           c
                                                             o .H
                                                                = 1e       e=          == w
               mI .     q? =   =  <                        =o u e q a
                                                                             o
                                                                           0..
                                                                             x-        w  =
                                                                                            o                                                            c   o
                                                                                                                                                             u
               o =      .
                        =
                        M. =.2 o *o
                               >                             *a w  p
                                                                   o     z
                                                                         * - w         :
                                                                                       E =q                                                             -
                                                                                                                                                         o   =
                                                                                                                                                             x=
               o c    w -G'= =                               = >.        x o           o=                                                                œ   î=
                                                                                                                                                             =
                                                                                                                                                             . o
               * =    *. =
                      o        w o                         =o w œ'x      = E           w!uE
               -I w   = q     lz =
                                 .                             ao.,a.    eo ux
                                                                                       a a.
                    o       u                                >.    .         g         ..                                                                >   :
                                                                                                                                                             c=
                                                                                                                                                             / &
    c          =        q? w '
                            =  =.:o                          œ
                                                             G ==  o       1s          o
                                                                                       = 'E
    *           m
                w =
                    =  -(
                        ! =o z :
                        .. .- <' w)
                                                             ow  oa>        %.
                                                                             *         !!%=                                                              c   ='.
                   x    q? = a. G                      x    2c'v :.t         h
                                                                             u-. >.
                                                                             o         q
                                                                                       .)
                                                                                        ,ot,                                                            m    Mk =
                u'
                o .w   xo * wo= :m                     =     œ
                                                             >' a o         =o œ       (
                                                                                       po
=                   .
               @ = ae, um w s.
                                                       w           =.             ..   =. =.                                                                 q) c
                                                                                                                                                                o
                               -;.y
                                  o                    E     = =
                                                            uz   =xo        = a        a œ                                                                   c. ,.
    >          E c -
                   * e- ,q,?A
                            . : .P.; Q
                                 - .. w t
                                        a m* *
                                             >
                                             c                                         >
                                                                                       œ
                                                                                       =..k
                                                                                          a=a
                                                                                            q                                                                t 17
                                                                                                                                                             .
                                       -   .
                                                                                                                                                         G   œ 1Z
